DETAILED ACTION
Receipt is acknowledged of applicant’s argument/remarks filed on May 25, 2022, claims 1-7 and 9-11 are pending and an action on the merits is as follows.	
	Applicant's arguments with respect to amended claims have been fully considered but are moot in view of a new ground(s) of rejection. 
Applicant has amended claims 1 and 9 and cancelled claim 8. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (WO 2017/033380 A1 with designated states US – Machine Translation) in view of Guglielmo (Pub. No.: US 2016/0179128 A1).
 

Regarding claims 1, 5 and 9, Hashimoto et al. disclose a robot system (e.g., manipulation device), comprising: 
an input part (e.g., an operating device 82) configured to receive an input of an operational instruction by an operator in order to operate a manipulating target (e.., operating device 82 / joystick configured to transmit robot operation information – for instance, for a slave arm / robot 1 – entered by an operator to a controller 6) (see par. 28-29, 66, Figures 1 and 8); 
and a vibrating element (e.g., actuator or speaker) configured to receive a signal based on vibration detected at the manipulating target (e.g., the slave arm / robot 1) and generate vibration based on the received signal (e.g., the actuator / speaker configured to generate vibration / sound based on pressure level detected by a tactile sensor 5 (e.g., claim 9 limitation: sensor part) mounted on an end-effector 4 of the slave arm / robot 1) (see par.  55, 53, 27, 34; Figures 1, 2, 4, 6 and 8),
wherein the vibration generated by the vibrating element is transmitted to the operator through at least a part of the input part (e.g., wherein the vibration / sound is presented to the operator via (i) actuator provided on a chair where the operator is seated, (ii) force feedback between joystick and robot during operation or (iii) speaker (e.g., claim 5)) (see par. 55, 18, 2).
However, Hashimoto et al. failed to specifically disclose a structure to directly mechanically transmit a vibration to the operator (added remark). 
Note: the originally filed specification appears to disclose the term  “… directly mechanically  transmitted to the operator” as a configuration of manipulator device 100 to transmit a vibration to the operation through / via a support table 30, motor 14, arm parts 12, support part 12 and the grip part 11 – see par. 66-67. 

However, Guglielmo teaches the implementation of eccentric rotating mass (ERM) motor or a linear resonant actuator (LRS) to cause a joystick handle 12 to vibrate and signal / alert an operator of a machine of potentially dangerous condition(s) detected by a microprocessor / controller 34 via sensor(s) (42 and 48). For instance, Figures 9-10 depicts linear actuators (84a-84d) connected to the joystick handle 12 - via tension spring and / or flow-limited piston -  to provide haptic tactile feedback to the operator – e.g., vibration signal / alert (e.g., limitation: … to directly mechanically transmit a vibration …) (see par. 48-49, 40, 42-43, 13 and abstract and Figures 9 and 10).  
Given the teaching of Guglielmo, it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to modify Hashimoto et al.’s invention to incorporate, within the operating device 82 / joystick, an eccentric rotating mass (ERM motor or a linear resonant actuator (LRS) to cause a joystick to vibrate via tension spring and / or flow-limited piston and signal / alert an operator of a machine of potentially dangerous condition(s) for a proper correction / operation.
The modification would enhance a robot system configured to control a robot via a joystick based on tactile information defined by a pressure distribution, cause the joystick to vibrate via an eccentric rotating mass (ERM motor or a linear resonant actuator (LRS) and tension spring and / or flow-limited piston based on potentially dangerous condition(s) and signal / alert an operator of a machine for a proper correction / operation.  	

Regarding claim 3, Hashimoto et al. disclose a robot system (e.g., manipulation device), wherein the input part (an operating device 82) includes a grip part e.g., joystick / control lever – see Figure 8) configured to be gripped by the operator when the operational instruction is inputted (e.g., the joystick / control lever configured to be used by an operator to control the slave arm / robot 1 ), and wherein the vibrating element is attached to the grip part (e.g., wherein the vibration is presented to the operator via  force feedback between joystick and robot during operation) (see par. 28, 66, 2).

Regarding claim 6, Hashimoto et al. discloses a robot system (e.g., manipulation device), wherein the vibrating element is a transducer (e.g., a speaker to provide sound) (see par. 55 and 18).

Regarding claim 7, Hashimoto et al. discloses a robot system (e.g., manipulation device), wherein the vibrating element is a first motor (e.g., an actuator to provide vibration) (see par. 55 and 18).

Regarding claim 10, Hashimoto et al. discloses a robot system (e.g., manipulation device) comprising a controller (e.g., robot controller 6 / tactile information processing unit 7) configured to receive the signal from the sensor part (e.g., tactile sensor 5) and transmit the received signal to the vibrating element (e.g., the robot controller / tactile information processing unit 7 configured to receive pressure signal from the tactile sensor 5 and transmit the perceptual information to the actuator or speaker) (see par. 35, 53, 55); Figures 1 and 8), wherein the controller has a filter configured to pass only a particular frequency band of the signal transmitted from the sensor part (e.g., robot controller 6 / tactile information processing unit 7 configured to detect specific pressure levels signal – PL1, PL2 … PL5 having a particular frequency band (see par. 52-53 and Figures 5-6).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (WO 2017/033380 A1 with designated states US – Machine Translation) in view of Guglielmo (Pub. No.: US 2016/0179128 A1) and as applied to claims above and further in view of Kim et al. (Pub. No.: US 2006/0066574 A1).

Regarding claim 2, Hashimoto et al. disclose a robot system (e.g., manipulation device), wherein the input part (an operating device 82) includes a grip part (e.g., joystick / control lever – see Figure 8) configured to be gripped by the operator when the operational instruction is inputted (e.g., the joystick / control lever configured to be used by an operator to control the slave arm / robot 1) (see par. 28 and 66).
However, Hashimoto et al., as modified by Guglielmo, fails to specifically disclose an arm part movably supporting the grip part, wherein the arm part is provided at a position between the grip part and the vibrating element, and wherein the vibration generated by the vibrating element is transmitted to the operator through the arm part and the grip part.
However, Kim et al. teach a parallel haptic joystick system comprising a first and second linkage mechanism connected to a handle / joystick 3 to control a robot via 6 degree of freedom and generate a force-feedback transfers to the hand of the user via a computer program and actuator(s) and enhanced performance related to energy effectiveness and controllability (abstract, par. 20, 26, 57, 65, 84).
Given the teaching of Kim et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further modify Hashimoto et al.’ invention to incorporate, within the joystick / control lever of the robot system, a first and second linkage mechanism to be connected to a handle / joystick  to control a robot via 6 degree of freedom and generate a force-feedback transfers to the hand of the user via a computer program and actuator(s) when the tactile sensor of the slave arm / robot detect a pressure level.  
The modification would enhance a robot system configured to control a robot via a joystick based on tactile information defined by a pressure distribution, cause the joystick to vibrate via an eccentric rotating mass (ERM motor or a linear resonant actuator (LRS) based on potentially dangerous condition(s), signal / alert an operator of a machine for a proper correction / operation and control the robot based on handle / joystick control signal with 6 degree of freedom via a first and second linkage mechanisms to enhanced performance related to energy effectiveness and controllability.
 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (WO 2017/033380 A1 with designated states US – Machine Translation) in view of Guglielmo (Pub. No.: US 2016/0179128 A1) in further view of Kim et al. (Pub. No.: US 2006/0066574 A1) as applied to claims above, and further more in view of Braut (Pub No.: US 2008/0255704 A1).

Regarding claim 4, Hashimoto et al.’s invention, as further modified by Kim et al., fails to disclose wherein the input part includes a grip body having two grip parts.
However, Braut teaches a first and second joysticks (2 and 3) configured to control a robot in three or more degree of freedom (see par. Abstract, 36, 48 and Figures 1-3).
Given the teaching of Braut, it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to further more modify Hashimoto et al.’s invention to incorporate, within the robot system, a first and second joysticks (2 and 3) to control a robot in three or more degree of freedom.    
The modification would enhance a robot system configured to control a robot via a joystick based on tactile information defined by a pressure distribution, cause the joystick to vibrate via an eccentric rotating mass (ERM motor or a linear resonant actuator (LRS) to signal / alert an operator of a machine for a proper correction / operation, and control the robot based on two handles / joysticks control signals in three or more degree of freedom for providing an improved teach pendant system.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (WO 2017/033380 A1 with designated states US – Machine Translation) in view of Guglielmo (Pub. No.: US 2016/0179128 A1) as applied to claims above and further in view of Yamada (JP09-123078).
Regarding claim 11, Hashimoto et al., as modified by Guglielmo, fails to specifically disclose wherein the particular frequency band is a frequency band exceeding a threshold of a sound pressure level.
However, Yamada teaches a sound detecting unit 15 and 16 configured to detect sound generated around a grip portion 13 during robot operation and output the sound to a signal processing portion 17 for determining whether an assembly operation is good (see par. 32-33, 13-14, 19, 29 ; Figures 1, 3-4). 
Given the teaching of Yamada, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further modify Hashimoto et al.’ invention to incorporate, within the robot system, a sound detecting unit to detect sound generated around a grip portion during robot operation and output the sound to a signal processing portion for determining whether the assembly operation is good.
The modification would enhance a robot system configured to control a robot via a joystick based on tactile information defined by a pressure distribution, cause the joystick to vibrate via an eccentric rotating mass (ERM motor or a linear resonant actuator (LRS) based on potentially dangerous condition(s), signal / alert an operator of a machine for a proper correction / operation and to detect sound generated around a grip portion during robot operation to determining whether the assembly operation is good.

Response to Argument

Applicant’s arguments filed on May 25, 2022, with respect to the rejections of claims as cited on the Office Action mailed on December 29, 2021, have been fully considered but are not persuasive. 
Regarding applicant’s first arguments with respect to Hashimoto et al. (main prior art )(page 6, par. 2) “ Therefore, in Hashimoto, sound having volume corresponding to the level of the signal regarding the tactile information detected by the robot or vibration having amplitude corresponding to the level of the signal regarding the tactile information detected by the robot is transmitted to the operator, and this merely transmits the degree of the magnitude of the pressure level to the operator,” the examiner respectfully disagreed with applicant statement. A thought reading of Hashimoto et al. reveals that what is argued is clearly supported; it should be considered that the tactile sensor is configured to detect pressure level at the robot and its signal is converted into a vibration to be presented to the operator via control device and joystick (see Hashimoto et al.’s cited sections above) similar as the inventive concept of the current application – for instance, sensor part 230, controller 210 and input part 10 (see Figure 6 of the current application and related disclosure section).  Therefore, it is the examiner position that Hashimoto et al.’s reference disclose the argued feature(s).        
Regarding applicant’s second argument (see page 6, par. 2) with respect to the added new feature: “… to directly mechanically transmit a vibration to the operator…” (added remarks), the applicant is kindly invited to view the new ground of rejection and its cited prior arts and sections.   

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 /J.O.P/ Examiner, Art Unit 3664                                                                                                                                                                                                       /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664